Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SUPPLEMENT DATED JANUARY 4, 2 STATEMENT OF ADDITIONAL INFORMATION OF MARKET VECTORS ETF TRUST Dated May 1, 2010 This Supplement updates certain information contained in the above-dated Statement of Additional Information for Market Vectors ETF Trust (the Trust) regarding Market Vectors Nuclear Energy ETF (the Fund), a series of the Trust. You may obtain copies of the Funds Statement of Additional Information free of charge, upon request, by calling toll-free 1.800.826.2333 or by visiting the Van Eck website at www.vaneck.com. Effective January 4, 2011, the Funds name is changing from Market Vectors Nuclear Energy ETF to Market Vectors Uranium+Nuclear Energy ETF. Accordingly, effective January 4, 2011, references in the Funds Statement of Additional Information to Market Vectors Nuclear Energy ETF are hereby changed to Market Vectors Uranium+Nuclear Energy ETF. The Funds investment objective and principal investment strategies will remain the same after the Funds name change is effective. Please retain this supplement for future reference.
